--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3

 
WEJCO, Inc.
P.O. Box 99
Rising Star, Texas 76471
Phone 254 6433004    Fax 254 6432107
 
 
04/14/10
 
 
Allan Millmaker
Alamo Energy
10497 Town & County Way, Ste. 310
Houston, Texas 77024
 
 
 
 
 
RE: Participation Agreement
Duffer Re-entry, Hubbard H-1 well
Brown County, Texas
 
 
Dear Allan:
 
 
When properly executed by you, this Participation Agreement will evidence the
agreement made and entered into between WEJCO Exploration and Production,
hereinafter referred to as 'WEJCO" and Alamo Energy, hereinafter referred to as
"Participant", setting forth the terms and conditions under which WEJCO has
agreed to sell and assign to Participant, subject to the burdens and
reservations outlined in Paragraph I and VI herein below, an undivided twenty
percent, (20%), working interest in the leasehold estate as described in Exhibit
"A" attached hereto and made a part hereof; and a working interest in the Duffer
Re-entry Prospect, Hubbard H-1 well, (Prospect), that is located in Brown
County, Texas. An Area of Mutual Interest ("AMI") is limited to a half mile
radius surrounding the Prospect acreage. All exhibits attached hereto shall be
made a part hereof for all purposes.
 
   I. Participant Interest Acquisition:   Enclosed herewith, WEJCO has submitted
an invoice for your proportionate share of the geologic, land and seismic costs
attributed to this prospect in the amount of $18,050; (20% x $90,250). WEJCO
will provide an estimate of your share of the total Costs for the initial
re-entry well in a detailed Authority for Expenditure (AFE), which will follow,
once all interest is placed. Participant shall then pay to WEJCO (the Operator),
your proportional share of that total Drilling and Completion costs, being
twenty five percent, 20% x 1.25 = 25% working interest), to earn fifteen point
six percent net revenue interest, (20% x 78% NRI = 15.6%) in the unit. This
second invoice for the AFE will be due no later than thirty (30) days prior to
the re-entry date and shall be paid by Participant in the form of a check made
payable and delivered to the Operator.
 
    It is understood that on the initial re-entry well drilled on the acreage,
Participant shall bear a carried working interest burden in favor of WEJCO in
the amount of twenty percent (20%) of eight eighths (8/8ths) of the working
interest as to all costs incurred through completion and or plugging and
abandonment in the event said well is a dry hole. All other costs thereafter
shall be borne proportionately by WEJCO and Participant in accordance with the
Model Form Operating Agreement and Copas circulated by the Operator.
 
 
1

--------------------------------------------------------------------------------

 
 
   II. Initial Well:    WEJCO and Participant have agreed to re-enter the
Hubbard H-1, to a depth of approximately 3400 feet or to a depth that will
adequately tests the Lower Duffer Series; at a legal location within the
boundaries of the William English Survey, Brown County, Texas in accordance with
the terms and conditions herein.
 
    Operator hereby agrees to commence, or cause to be commenced, operations for
the Initial Well as soon as practical after all interest has been placed and all
funds have been received; and once operations are commenced, to prosecute the
same with due diligence and in a good and workmanlike manner to a depth as the
joint owners may deem necessary to adequately test the previously mentioned
Duffer Series as shown in the well log of the Wejco #H1
Hubbard well, provided to the Participant. Such well shall be evaluated in
accordance with reasonable and prudent Operator standards. Operator will manage
all engineering services, including drilling and work over rigs, logging,
cementing, perforating and any testing of the Initial Well and any Subsequent
Wells drilled on the lease and included within the Prospect AMI.
 
    III. SUBSTITUTE WELL: If, in the drilling of the Initial Well provided for
above, or any substitute therefore, Operator shall encounter conditions,
substances or mechanical failure or difficulty which renders further drilling
operations impracticable or unreasonably hazardous in the judgment of the joint
owners, then Operator shall have the right but not the obligation to abandon
such operations and commence the drilling of a Substitute Well at a mutually
acceptable location on or before ninety (90) days from such abandonment and upon
the commencement of such Substitute well, said operations, for all purposes
hereunder, shall be considered as a replacement
of the drilling operations of the Initial Well. Furthermore, Operator's failure
to reach Total Depth in the Initial Well or Substitute Well shall not result in
damages to Operator or Operator's agents.
 
    IV. WELL INFORMATION: Operator shall furnish daily reports by telephone, fax
or email covering the preceding twenty-four (24) hours, advising of the shows of
oil and/or gas encountered and the results of all testing and completion
operations, and shall furnish Participant with sufficient notice prior to the
running of any logs, or tests so that Participant and/or its agents may be
present for such operations, if Participant so desires. Additionally, Operator
shall furnish Participant one (1) copy of all logs, and one (1) copy of test
results, test charts, and Texas Railroad Commission forms and reports filed in
connection with the drilling and completion or plugging and abandonment of the
Initial Well or Substitute Well drilled on the Leases and included within the
Prospect AMI.
 
   V. OPERATING AGREEMENT: Except as otherwise set forth herein, the rights and
obligations agreed to by WEJCO and Participant and all operations shall be
governed and controlled by the AAPL FORM 610-1989 MODEL FORM OPERATING AGREEMENT
in which WEJCO is to be designated as the Operator. In the event a conflict or
ambiguity should develop between the terms and conditions of such Operating
Agreement and this Agreement, then the terms and conditions of this Agreement
shall prevail and control.
 
   VI. ASSIGNMENT: Simultaneously with the Participant paying its share of the
estimated costs associated with the drilling of the Initial Well to contract
depth, WEJCO shall assign to Participant with warranty of title by, through and
under WEJCO only; twenty percent, (20%); of the undivided interest in the Leases
with all rights acquired within the AMI, to all depths, excepting only the
current producing units described in Exhibit "A". Participant will be delivered
a seventy-eight percent, (78%), net revenue interest in the unit,
proportionately reduced to the actual interest acquired.
 
 
2

--------------------------------------------------------------------------------

 
 
   VII LAND AND LEGAL: Any additional run sheets, title opinions, leases,
brokerage fees, and outside attorney's fees incurred and required to secure
clear title prior to the drilling of the Initial Well and any Subsequent
Well(s), and any costs associated with the preparation of any Division Order
Title Opinion shall be billed to the joint account.
 
   VIII. NOTICES: All notices, reports and other communications required or
necessary by the terms of this Agreement shall be deemed served and addressed if
sent by regular mail, overnight express mail, fax, delivery in person or courier
service at the addresses stated herein below. Either party may change addresses
by giving prior written notice to the other. Until further notice, the addresses
of the parties to this Agreement are as follows:
 
 
 

 
WEJCO, INC.
Mr. Wayne E. Jones
P. O. Box 99
Rising Star, Texas 76471
Office: (254) 643-3004
Fax: (254) 643-2107
Cell: (254) 433-3285
Email: waynej@wejco-online.com
       
Alamo Energy
Allan Millmaker, CEO
10497 Town & Country Way, Ste. 310
Houston, Texas 7024
Phone (832)2004832
Fax (713)4648381
E-mail allan@alamoenergycorp.com

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
   IX. MISCELLANEOUS PROVISIONS:
 
    1. Participant acknowledges that any and all interest in the Leases, the
re-entry well or any Subsequent Well(s) acquired by it hereunder is taken
subject to the terms, conditions, reservations, exceptions and provisions of the
following:
 
       a. The Oil, Gas and Mineral Leases (the "Leases") described in Exhibit
"A" attached hereto, as well as any amendments, extensions or renewals thereto;
 
    2. Participant specifically assumes its proportionate share of the risk of
description, title, and the condition of the Leases.
 
    This Participation Agreement shall be considered effective and closed upon
the execution by both parties of this instrument. Upon the execution of this
Agreement, Participant will be deemed to have assumed and agreed to bear its
proportionate share of the duties and obligations set forth in the Operating
Agreement.
 
    This Agreement shall not create any mining partnership, commercial
partnership, or other partnership, relationship or joint venture, and the
responsibilities of each of the parties hereto shall be several and not joint.
 
    This Agreement is entered into in the State of Texas, and all matters
relating to the validity, construction, interpretation and performance hereunder
shall be determined in accordance with the laws of the State of Texas. It is
further understood and agreed between the parties hereto that the payments due
hereunder shall be payable to WEJCO Exploration and Production in Rising Star,
Texas. Venue for any cause of action of whatsoever nature arising
hereunder is hereby fixed in Eastland County, Texas.
 
    The provisions hereof shall extend to and be binding upon the parties
hereto, their respective successors and assigns, and any transfer or assignment
of the interests hereunder shall be expressly subject to the terms and
provisions of this Agreement.
 
    If this Agreement correctly states your understanding of our agreement,
please signify your acceptance and approval by executing and returning one (1)
original signature page of this Participation Agreement to WEJCO, and your check
in payment of the enclosed invoice.
 
Sincerely,
 
WEJCO, INC.
 
 
/s/ Wayne E. Jones                                      
Wayne E. Jones
President
 
 
 
 
 
 
 
Alamo Energy
 
ACCEPTED AND AGREED TO THIS
16 DAY OF APRIL 2010
 
/s/ Allan Millmaker                                    
By: Allan Millmaker, CEO
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "A"
 
To that certain Operating Agreement, by and between WEJCO, INC. ("Operator") and
Alamo Energy, as ("Non-Operator"), covering lands identified as the Hubbard #I-H
Re-entry, Brown County, Texas.
 
    1. Description of Lands Subject to this Agreement: Those certain lands
identified below
    2. Restrictions, if any. as to Depths, Formations or Substances: All depths,
with the exception of those listed below.
    3. Parties to Agreement witb addresses and telephone numbers for notice
purposes:
 
 
 

  PARTIES WORKING INTEREST               Purchased Actual W.I. Net R.I.        
   
Alamo Energy
10497 Town & Country Way, Ste. 310
Houston, Texas 77024
Off: (832) 2004832
Fax: (713) 4648381
Email: allan@alamoenergycorp.com
20%
 
 
 
 
 
25%
 
 
 
 
 
15.6%
 
 
 
 
 
 
 
 
Wayne E. Jones
Wejco, Inc.
P.O. Box 99
30 I County Road 292
Rising Star, Texas 76471
Phone: 254 643 3004
Fax: 254 643 2107
Cell: 254 433 3285
E-mail: waynej@wejco-online.com
20% (carry)
 
 
 
 
 
 
 
0%
 
 
 
 
 
 
 
15.6%
 
 
 
 
 
 
 
 
 
 
                Others  60%  75%  46.8%      _________ ________ ________     
100.00%  100.00%  78%   

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
   4. Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement:
 
 

Lease  Date  Gross Acres  Book  Page  Lease 
 
Jack D. Hubbard  
 
10/31/03 
 
453:47 
 
1500 
 
295 
 
7919 

 
 
    SAVE AND EXCEPT THE FOLLOWING TRACTS OF LANDS AND DEPTHS:
 
 
1) That 20 acres in the form ofa square around the WEJCO, INC. Hubbard Lease,
Wen No.2 (Api # 42-04930617) insofar and only insofar as this 20 acres covers
and includes the surface to the base of the Caddo limestone formation at a depth
of approximately 2300'.
2) That 20 acres in the form ofa square around the WEJCO, Inc., Hubbard Lease,
Wen No.3 (Api # 42-04931017) insofar and only insofar as this 20 acres covers
and includes the surface to the base of the Blake Sand Formation at a depth
ofapproximately 1200'.
3) That 20 acres in the form of a square around the WEJCO, INC., Hubbard Lease
Wen No.4 (Api # 42-04931369) insofar and only insofar as this 20 acres covers
and includes the surface to the base of lhe Marble Fans Limestone Formation at a
depth ofapproximately 2900'.
 

6

--------------------------------------------------------------------------------